Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 08/26/21.
Claims 1, 3-13 and 16-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-13 and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,168,949 B1 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘949 are narrower in scope and anticipate the instant claims.
Further, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the limitations as recited in claim 13 with the limitations as recited in claim 8 as it is a mere combination of elements yielding predictable results. That is, the limitations of the instant application 

Instant Application
10,168,949
1. A method for pulling a snapshot of data for a first virtual machine of a tenant 

allocating a computing resource of the multi-tenant compute infrastructure associated with the tenant to an envoy,

the envoy being connected with the first virtual machine via a virtual tenant network of the multi-tenant compute infrastructure, the envoy providing a data management and storage (DMS) cluster including a peer DMS node with access to the first virtual machine via the virtual tenant network, the computing resource including a virtual disk,
establishing a connection with the DMS cluster to provide the DMS cluster access to the first virtual machine via the virtual tenant network;

retrieving, via the peer DMS node, a data fetch job for the first virtual machine from 







generating, via the envoy, the snapshot of the first virtual machine by the DMS cluster;

storing the snapshot of the virtual machine in the virtual disk; and sending the snapshot to the peer DMS node of the DMS cluster from the virtual disk via the connection.







the envoy being a second virtual machine within the tenant executing on the multi-tenant compute infrastructure;


further comprising allocating a computing resource of the multi-tenant compute infrastructure to the envoy.

establishing a connection between an envoy of the tenant and a data management and storage (DMS) cluster including peer DMS nodes, the envoy being connected with the virtual machine via a virtual tenant network of the multi-tenant compute infrastructure, the envoy providing the DMS cluster access to the virtual machine via the virtual tenant network;




13. generating a data fetch job for the virtual machine; placing the data fetch job 

generating the snapshot of the virtual machine; and


sending the snapshot from the virtual machine to a peer DMS node via the envoy; wherein: the compute resource includes a virtual disk; the method further includes storing the snapshot of the 

wherein: the envoy is a second virtual machine of the tenant executing on the multi-tenant compute infrastructure;

the multi-tenant compute infrastructure restricts access by the DMS cluster to an infrastructure network connecting physical machines including a physical machine that executes the virtual machine;

the infrastructure network and the virtual tenant network use different network layers and share a physical layer;



the virtual tenant network and the second virtual tenant network use different network layers and share the physical layer.


Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claims 1, 3-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-15 and 18-20 of copending Application No. 16/456,149 (reference application) as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are almost verbatim, the claims differ only in that the instant claims positively recite: a virtual tenant network” as an element of the multi-tenant compute infrastructure whereas ‘149 recites the connection of the envoy and virtual machine via a virtual tenant network without positively reciting the virtual tenant network as an element of the multi-tenant compute infrastructure. Further, the claims of ‘149 are . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Further, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the limitations as recited in claim 15 with the limitations as recited in claim 19 as it is a mere combination of elements yielding predictable results. That is, the limitations of the instant application were known in ‘149 claim 19 and claim 15 with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single claim. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. That is, combining the limitations of claim 15 with claim 19 does not change to operation of the limitation of claim 19 and the limitations of claim 15 still perform the same function of generating a data fetch job for the first virtual machine; placing the data fetch job in a job queue accessible to the peer DMS nodes to schedule the data fetch job; and retrieving the data fetch job from the job queue; and in response to retrieving the data fetch job, generating the snapshot of the first virtual machine. wherein the DMS node generates the data fetch job and places the data fetch job in the job queue stored in a distributed database of the DMS cluster. the DMS node retrieves the data fetch job from the job queue; and the method further includes, in response to retrieving the data fetch job sending a request from the DMS node to a virtualization module of the first virtual machine via the envoy to generate the snapshot of the first virtual machine. One of ordinary skill in the art would have recognized that 

Instant Application
16/456,149
19. A data management and storing system comprising a multi-tenant compute infrastructure, comprising:

one or more processors configured to execute data to provide the first virtual machine of the tenant; and 

a first virtual machine of a tenant of the compute infrastructure;

a virtual tenant network;
an envoy allocated from a computing resource of the multi-tenant compute infrastructure, the envoy being connected to the first virtual machine via the virtual tenant network, the computing resource 

establish a connection with a data management and storage (DMS) cluster including peer DMS nodes to provide the DMS cluster an access to the first virtual machine via the virtual tenant network;
generate, via the envoy, the snapshot of the first virtual machine by the DMS cluster;

retrieving, via the peer DMS node, a data fetch job for the first virtual machine from a job queue accessible to the peer DMS node; upon retrieving the data fetch job, sending, via the envoy, a request to generate the snapshot of the first virtual machine from the peer DMS node to a virtualization module of the first virtual machine;












store the snapshot of the first virtual machine in the virtual disk; and

send the snapshot to the peer DMS node of the DMS cluster from the virtual disk via the connection.



a processor;



a first virtual machine of a tenant of the multi-tenant compute infrastructure; and


an envoy allocated from a computing resource of the multi-tenant compute infrastructure, the computing resource including a virtual disk, the envoy being connected to the first virtual machine via 


provide a data management and storage (DMS) cluster access to the first virtual machine via the virtual tenant network, the DMS cluster including peer DMS nodes; generate a snapshot of the first virtual machine;



15. generating a data fetch job for the first virtual machine; placing the data fetch job in a job queue accessible to the peer DMS nodes to schedule the data fetch job; and retrieving the data fetch job from the job queue; and in response to retrieving the data fetch job, generating the snapshot of the first virtual machine. 

store the snapshot of the first virtual machine in the virtual disk; and

send, via the envoy, the snapshot to a DMS node of a DMS cluster wherein:


the multi-tenant compute infrastructure restricts access by the DMS cluster to an infrastructure network connecting 

the multi-tenant compute infrastructure restricts access by the DMS cluster to a second virtual tenant network of a second tenant of the multi-tenant compute infrastructure; and

the virtual tenant network and the second virtual tenant network use different network layers and share the physical layer.


Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Allowable Subject Matter
Claims 1, 3-13 and 16-20 are allowable over the prior art but would be in condition for allowable if all remaining rejections under 35 U.S.C. § 101 (including Double Patenting) and 112 are overcome.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Astete et al. Pub. No. US 2013/0290960 A1 (hereafter Astete) teaches a multi-tenant virtual machine infrastructure (MTVMI) allows multiple tenants to independently access and use a plurality of virtual computing resources via the Internet. Within the MTVMI, different tenants may define unique configurations of virtual computing resources and unique rules to govern the use of the virtual computing resources. The MTVMI may be configured to provide valuable services for tenants and users associated with the tenants.
Piccinini et al. Pub. No. US 2017/0060569 A1 (hereafter Piccinini) teaches a multi-tenant software program is maintained in a computing environment having a plurality of compatible instances of the program, each adapted to serve a plurality of tenants, with each controlling corresponding individual data. The method includes: receiving a maintenance request for a target instance, the target instance having one or more target tenants each controlling corresponding target individual data; selecting an auxiliary instance from other instances different from the target instance; providing the target individual data of each target tenant to the auxiliary instance; redirecting each 
As shown above, neither Astete nor Piccinini anticipate or render obvious the combination set forth in the claims as a whole. Although in conjunction with all the other limitations, structure and environment which are not specifically analyzed here, the claim requires retrieving, via the peer DMS node, a data fetch job for the first virtual machine from a job queue accessible to the peer DMS node and upon retrieving the data fetch job, sending, via the envoy, a request to generate the snapshot of the first virtual machine from the peer DMS node to a virtualization module of the first virtual machine (among other pertinent limitations). That is, in the multi-tenant compute infrastructure, a snapshot of a first virtual machine is pulled wherein the snapshot is pulled by an envoy which is itself executing within a second virtual machine. This envoy is the facilitator of communications and functionalities between the peer DMS cluster/nodes and the first virtual machine wherein the envoy is ultimately responsible for the job fetching and snapshot generation, storage and sending whilst being itself executed within a second virtual machine of the multi-tenant compute infrastructure.
These aspects, as a whole in conjunction with all the other limitations, structure and environment, are not anticipated or rendered obvious by Astete nor Piccinini, alone or in combination. As previously stated, the quoted limitations are taken in conjunction with all the other limitations, structure and environment, which are not specifically .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195